DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on October 21, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 10459931, 10445330, 10146841 and 9767163 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
Response to Amendment and Arguments
Applicant’s amendment filed on October 21, 2020 has been entered and made of record.
Applicant’s response filed on October 21, 2020 overcome the double patenting rejection and the rejection under 35 USC 102.  Therefore such rejections have been withdrawn herein.
Allowable Subject Matter
Claims 25 and 27-61 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 25, as a representative claim, the cited prior art does not teach or suggest claimed invention that of: receive at least one image of said collectible; access a database comprising a datastore of information related to the collectible, wherein said at least one image is stored on said database; apply at least one processing routine to said at least one image; and generate a grade report of said collectible based at least on results of said at least one processing routine.
Claims 27-61 depend on claim 25 and therefore these claims are allowed for the same reasons as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DMD
1/2021
/Duy M Dang/
Primary Examiner, Art Unit 2667